Citation Nr: 0736449	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected diabetes mellitus, with diabetic retinopathy of the 
left eye, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected diabetic retinopathy.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to May 
1988.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
January 2004 and March 2006 for additional development.

The issue of entitlement to a compensable evaluation for 
service-connected diabetic retinopathy is addressed in the 
Remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.

Throughout the course of this appeal, the veteran has raised 
several new claims which have not been developed for 
appellate review.  The issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for the residuals of a 
fracture of the vertebra at the C-2 level was raised in 
December 2001 and referred to the RO twice, in January 2004 
and March 2006.  The issue of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to service connected 
disabilities was raised as an inferred claim and referred to 
the RO in March 2006.  The issue of entitlement to service 
connection for hepatitis C was raised in May 2006.  All three 
of these issues are referred to the RO for appropriate 
disposition.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
diabetes mellitus is manifested by symptoms requiring insulin 
and a restricted diet, as well as frequent episodes of 
hypoglycemia.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 
7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in August 2001 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in May 
2004 and April 2006, after which the claim was readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for diabetes mellitus was granted by a 
February 1989 rating decision and a 20 percent evaluation was 
assigned under 38 C.F.R. § 4.120, Diagnostic Code 7913, 
effective May 14, 1988.

In a February 2002 VA diabetes mellitus examination report, 
the veteran's weight was stable and he was taking insulin.  
The veteran denied any restrictions to his activities.  The 
diagnosis stated that the veteran's diabetes mellitus was 
under poor control.

A February 2002 VA eye examination report stated that, after 
physical examination, the diagnosis was mild, 
nonproliferative diabetic retinopathy of the left eye.

A June 2002 private medical report stated that the veteran 
was taking insulin.  He was not on a fixed diet and got 
exercise mainly at work, which was "quite physical exercise 
requiring roof work and painting."  The veteran reported 
that 2 opthalmologists had given him 2 contradictory opinions 
on his retinopathy.  "One of them told him that he has 
retinopathy.  The other one said that his eyes were not 
affected by diabetes."  The impression was that the 
veteran's diabetes mellitus was under acceptable control.

A June 2005 VA functional limitations diagnosis stated that 
the veteran had diagnoses of diabetes mellitus, peripheral 
neuropathy, and neuroglycopenia.  Under "Functional 
Limitations" the examiner wrote

[b]ecause of [diabetes mellitus] and 
insulin therapy, [the veteran] must be 
able to check glucose on [a] regular 
basis: i.e. before meals and with any 
symptoms or mental status changes to 
ensure he does not need treatment for 
hypo- or hyper-glycemia.  He has 
peripheral neuropathy which limits his 
ability to remain standing for a long 
time.

A June 2005 VA diabetes mellitus examination report stated 
that the veteran was being treated with insulin and had a 
restricted diet.  The veteran had no instances of 
ketoacidosis, but frequent episodes of hypoglycemia.  The 
veteran had gained 12 pounds since December 2003 and 
"trie[d] to maintain [a] good activity level."  On physical 
examination, no diabetic retinopathy was seen.

A July 2005 VA outpatient optometry report stated that, after 
physical examination, the assessment was mild 
nonproliferative diabetic retinopathy of both eyes, with 
borderline cotton-spot macular edema of the right eye.

A January 2006 VA outpatient optometry report stated that, 
after physical examination, the assessment was mild 
nonproliferative diabetic retinopathy of both eyes.

An August 2006 VA diabetes mellitus examination report stated 
that the veteran had between 50 and 60 episodes of 
hypoglycemia in the previous year and no episodes of 
ketoacidosis.  The veteran was not hospitalized for 
ketoacidosis or hypoglycemia.  The veteran was not following 
a specific diet for diabetes mellitus, but did avoid certain 
foods.  The veteran had gained 12 pounds in the previous 
year.  The veteran did not have a prescribed regulation of 
activities and his activities were not restricted as a result 
of his diabetes mellitus.  The report stated that the veteran 
was "completely independent" in all activities of daily 
living, did housework, did yardwork, and took care of his 4 
year old daughter without difficulty.  The diagnosis was 
diabetes mellitus with suboptimal control due to poor 
compliance with regimen.

The medical evidence of record shows that the veteran's 
diabetes mellitus is manifested by symptoms requiring insulin 
and a restricted diet, as well as frequent episodes of 
hypoglycemia.  The Schedule provides that assignment of a 20 
percent evaluation is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or; an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  38 
C.F.R. § 4.120, Diagnostic Code 7913.  Complications of 
diabetes mellitus are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Note 1 following Diagnostic Code 7913.

The medical evidence of record does not show that the 
veteran's diabetes mellitus requires a regulation of 
activities.  In the February 2002 VA diabetes mellitus 
examination report, the veteran denied any restrictions to 
his activities.  The June 2002 private medical report stated 
that the veteran engaged in work that required "quite 
physical exercise."  The August 2006 VA diabetes mellitus 
examination report state that the veteran's activities were 
not restricted as a result of his diabetes mellitus.  While 
the June 2005 VA functional limitations diagnosis stated that 
the veteran had a limited ability to remain standing for a 
long time, this was stated as a symptom of his peripheral 
neuropathy, not his diabetes mellitus.  Accordingly, the 
medical evidence of record does not show that the veteran's 
diabetes mellitus requires a regulation of activities.  
Furthermore, while the veteran has repeatedly stated that his 
activities are limited due to his diabetes mellitus, the 
Court of Appeals for Veterans Claims has held that medical 
evidence is required to support a finding that the veteran's 
diabetes mellitus results in medically necessary regulation 
of activities.  Camacho v. Nicholson, 21 Vet. App. 360 
(2007).  As such, a higher evaluation is not warranted under 
Diagnostic Code 7913.

The Board has considered rating the veteran's service-
connected diabetes mellitus under all other appropriate 
diagnostic codes.  In this respect it is noted that the 
medical evidence of record clearly shows that the veteran's 
service-connected diabetes mellitus has caused or aggravated 
his peripheral neuropathy.  However, separate evaluations 
have already been assigned for this disorder.  As a result, 
awarding an additional evaluation for these symptoms would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2007); 
see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected diabetes 
mellitus.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected diabetes mellitus.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.


REMAND

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note 1 
following Diagnostic Code 7913.  The April 2002 rating 
decision upon which this appeal is originally based granted 
service connection for diabetic retinopathy of the left eye.  
However, the RO found that the disorder was noncompensable, 
and as such provided only one rating under Diagnostic Code 
7913.  Since that time, the issue hsa been adjudicated as the 
issue of entitlement to an increased evaluation for service-
connected diabetes mellitus, with diabetic retinopathy of the 
left eye, currently evaluated as 20 percent disabling.  
Diabetic retinopathy is acomplication of diabetes mellitus 
and therefore it must also be considered in an appeal for an 
increased rating for diabetes mellitus.

Since the original decision, the RO has provided the veteran 
with a statement of the case and 3 supplemental statements of 
the case.  The January 2003 statement of the case, the 
November 2005 supplemental statement of the case, and the 
July 2007 supplemental statement of the case did not mention 
the veteran's diabetic retinopathy.  The September 2006 
supplemental statement of the case simply stated that the 
veteran cancelled his diabetic retinopathy follow-up visit to 
the August 2006 VA diabetes mellitus examination, and thus 
the "examiner was unable to furnish current status of this 
condition."  In this regard, the Board notes that an 
addendum to the August 2006 VA diabetes mellitus examination 
report stated that the veteran cancelled his appointment for 
a follow-up diabetic retinopathy examination.  However, the 
evidence of record does show that the veteran was ever 
scheduled for a follow-up diabetic retinopathy examination or 
otherwise indicate that the veteran was properly notified of 
any subsequent examination that was scheduled.


Furthermore, the medical evidence of record includes 
comprehensive VA outpatient optometry examination reports 
from July 2005 and January 2006.  Both of these reports gave 
diagnoses of mild nonproliferative diabetic retinopathy of 
both eyes.  The original April 2002 rating decision denied a 
compensable evaluation for diabetic retinopathy based on a 
February 2002 VA eye examination report which diagnosed mild 
nonproliferative diabetic retinopathy of the left eye.  
Accordingly, the medical evidence of record clearly shows 
that the veteran's diabetic neuropathy has increased in 
severity since that time, as it is now present in both eyes, 
rather than just the left.  Thus, the veteran's diabetic 
retinopathy has increased in severity and the evidence of 
record does not show that the veteran was properly provided 
with, and notified of, a new medical examination to determine 
the current extent of his service-connected diabetic 
retinopathy.

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his diabetic retinopathy.  The claims 
file must be made available to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

2.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

3.	The RO must then readjudicate the issue 
of entitlement to a compensable 
evaluation for service-connected diabetic 
retinopathy.  Regardless of whether new 
evidence is associated with the claims 
file, the readjudication must take into 
consideration all the evidence of record, 
to include the findings of the July 2005 
and January 2006 VA outpatient optometry 
examination reports.  Thereafter, if the 
claim on appeal remains denied, the 
veteran must be provided a supplemental 
statement of the case.  After the veteran 
has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


